BARNARD, P. J.
The relator for some six years has been assessed for his lands in the town of Flushing, lying on Little Neck bay, and consisting of about 175 acres of land, at the sum of $42,-750. In 1891 the assessors raised the value as a basis of assessment to $60,000. This writ is brought to reduce the assessment on the ground that the assessment is unequal, and proportionately higher than that on other real estate in the town. The relator’s witnesses testify that the value of. the property is from $80,000 to $105,000. The defendants produce evidence that the value is $175,000, possibly $200,000. The proof shows that the property has risen in value 50 per cent, between the assessment of 1890 and the one complained of in 1891. The relator selected certain parcels of land on the assessor’s books as a basis for the allegation of irregularity. The proof shows that these pieces are assessed higher in proportion to the values than the property of relator is. The proof entirely fails to show any reason for the reduction of the assessment. The order dismissing the writ should therefore be affirmed, with $10 costs, besides disbursements.